DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1, 2, 5, 6, 11-15, 17, 18, 20-23, 25 in the reply filed on 7/13/21 is acknowledged.
Claims 27, 30, 32,35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 11, 12-15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al U.S 2008/0021404.
Claim 1:  Jacobsen et al disclose an interventional device, comprising: an elongated member 130 having a wall and an interior lumen (full lumen diameter of the tubular member, see paragraph 80), the elongated member including a plurality of fenestrations extending through the wall and exposing the lumen (see figures 16, 17 it is noted that the fenestrations define the axially beams 236 and a plurality  of circumferentially rings 234, see paragraph 98), the plurality of fenestrations defining a plurality of axially extending beams 236 and a plurality of circumferentially extending rings 234, see paragraph 98), wherein the beams 236 are arranged along a length of the elongated member to form a non-helical and non-linear pattern (it is noted that the beams 236 of at least two adjacent segments are angular offset and creates some sort of non-linear pattern as best seen in figures 16, 17).
Claims 2, 5-6:  Jacobsen et al disclose wherein the interventional device is a micro- catheter device (see paragraphs 48, 59);  wherein the interventional device is a guidewire 100, wherein the guidewire includes a core (see core wire, abstract, fig. 5), and wherein the elongated member 130 is formed as a tube structure coupled to the core such that a distal section of the core passes into at least a portion of the tube structure,  further comprising one or more coils (a plurality of coils 200, figures 4-5) 
Claims 11-12:  Jacobsen et al disclose wherein the non-helical and non- linear pattern includes a distributed pattern, the distributed pattern including a first beam pair of the elongated member defined as being positioned at a zero degree position, wherein successive beam pairs are rotationally offset from the first beam pair to maximize the radial distribution of beam positions without surpassing a rotational offset limit, the rotational offset limit limiting the allowable rotation from one segment to the next., (it is noted that fig 17 shows a plurality of beams 235 of two slots 135 each are rotated by an angle of approximately 85 degrees from the adjacent group 235. Thus, group 235 at section B is rotated approximately 85 degrees from group 235 at section A, group 235 at section C is rotated approximately 85 degrees from group 235 at section B, and group 235 at section D is rotated approximately 85 degrees from group 235 at section C. Thus, in this embodiment, segments 236 form a helical pattern along tubular member 130. Slots 135 may be formed by cutting or grinding, for example, with a semiconductor dicing blade. For instance, each slot 135 in a group 235 may be cut in turn by rotating tubular member 130. Then tubular member 130 may be advanced axially, rotated the desired amount, and the axially adjacent group 235 of slots 135 may be cut. In the embodiment illustrated in FIG. 17, this desired amount would be 85 degrees. Rotating by 95 degrees would provide the same result, except that the helical pattern would be in the opposite direction, see paragraph 101, as broadly read on claim 11),wherein the rotational offset limit restricts the rotational offset from one beam pair to the next to a value of about 60 to 120 degrees (see paragraphs 99, 100- It is the examiner position that beams 235 having two slots 135 are rotated by and angle of about 90 degrees … to a rotation about 180 degrees with is fall with- in the range of a value of about 60 to 120 degrees as recited in claim 12).
Claims 13-14:  Jacobsen et al disclose wherein successive beam pairs are positioned near the midpoint of a largest remaining positional gap without surpassing the rotational offset limit (see paragraph 104, figures 18, 18a, it is noted that slot 1835a is deeper than slot 1835b, thus resulting in segments 1836 being offset from the center of the tubular member 130); wherein the successive segments are positioned as close to the midpoint of a largest remaining positional gap as the rotational offset limit allows (see fig. 16, paragraph 99, it is noted that groups  235 have two slots 135 are rotated by angle about 90 degrees… thus segments 236 are line up in the axial direction with the midpoints of slots 135).
Claims 15, 17:  Jacobsen et al disclose wherein the distributed pattern has a positional granularity of about 0.1 to 30 degrees; wherein the rotational offset limit is greater than 30 degrees (see paragraph 14.  It is noted that a plurality of longitudinally adjacent of slots are rotated in the ranges from 40 degress to 180 degrees which is within the range of about 0.1-30 degrees as recited in claims 15, 17).
Claim 18:  Jacobsen et al disclose wherein at least a portion of the non-helical and non-linear pattern includes an imperfect ramp pattern such that no set of three successive segments or beam pairs within the imperfect ramp pattern are spaced according to the same rotational offset ( it is the examiner position that an imperfect .
Allowable Subject Matter
Claims 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 :  The prior arts fail to disclose or reasonably suggest the claimed including wherein an imperfect ramp pattern includes an imperfect rotational offset from one beam pair to the next, the imperfect rotational offset being equal to a constant value +and - a variable modifying value (as it provides advantage as evidence in application’s disclosure paragraphs 66, 67, fig. 6b).
Claims 21-22 are also allowed by virtue of their dependency from claim 20.
Claim 23 :  The prior arts fail to disclose or reasonably suggest the claimed including wherein at least a portion of a non-helical and non-linear pattern includes a sawtooth pattern that includes a rotational offset that periodically reverses direction such that no section wraps around the entire circumference of the elongated member before reversing direction (as it provides advantage as evidence in application’s disclosure paragraphs 13, 69, 70),
Claim 25 is also allowed by virtue of their dependency from claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See the attached PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771